DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least one (1) related foreign filing or publication in another country. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Election/Restrictions
Applicant’s election without traverse of Group I and Species B in the reply filed on 19 May 2021 is acknowledged. Although claim 6 was identified as corresponding to the Species B election, a surface height adjusting unit is only disclosed in the Fig. 5-6 (i.e. Fig. 1) and Fig. 12 embodiments, but not for the elected Fig. 10 embodiment. Therefore, in addition to claim 10 corresponding to non-elected Group II, claim 6 is also withdrawn as from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species A and D, there being no 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the claim 1 shaping surface, light source, optical scanning unit, drive mechanism, and rotary mechanism, in addition to the claim 8 condensing optical system.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 1-5 and 7-9 are objected to because of the following informalities:  
At lines 6-7 of claim 1, the recitation of “coordinate system of XYZ” should be changed to “XYZ coordinate system”.
At line 7 of claim 1, “and” should be added after the comma.
The claim 1-4 recitations of “with respect to the Z axis as a rotation axis” should be changed to clearly convey (1) whether the configuration to rotate is taking place about the Z-axis as represented for example by the arrow which exists in Applicant’s Fig. 10 on stage 12, (2) whether the shaping surface and/or scanning unit as a whole is/are rotating with respect to the Z-axis as represented for example by arrow A in Applicant’s Fig. 10, or (3) whether this represents a rotation which is distinct from options (1) and (2).
Appropriate correction of these issues (a)-(c) is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following limitations, in particular, raise indefiniteness issues:
While claim 1 at line 3 applies light either onto the line 3 shaping surface or the line 4 shaped layer, the claim’s drive mechanism clause refers back to “the” shaping surface without the claim first conveying that the “shaping surface” is provided also when the line 3 light is applied to the line 4 shaped layer. The drive mechanism clause recitation of “the” shaping surface thus lacks antecedent basis when the line 3 light is applied to the line 4 shaped layer, and this also raises a question as to whether the drive mechanism clause’s reference back to “the” shaping surface is further limiting the line 3 light application to be strictly limited to the shaping surface. If it is intended for the shaping surface to be provided also for the line 3 light application to the line 4 shaped layer, then appropriate correction should be made to this effect, for example by clarifying that the line 3 shaped layer exists on the shaping surface.
Since antecedent basis is not clearly conveyed, it is unclear if the claim 1 drive mechanism clause’s reference to “an XY plane” and “a Z axis direction” in fact refer back to the same XY and Z directions of the line 7 coordinate system, or whether these may be construed as distinct therefrom.
Also in the claim 1 drive mechanism clause, it is unclear how to interpret a single movement that is both “parallel to an XY plane” but also “in a Z axis direction”, in particular since movement parallel to an XY plane would be strictly limited to movement within that XY plane, this parallel movement contrasting a Z-axis movement which would take place orthogonal to the XY plane in an XYZ coordinate system. If this recitation intends to convey that the shaping surface is maintained parallel to the XY plane while moving in the Z-axis direction, then appropriate correction should be made to this effect.
The same above indefiniteness issue (b) exists also for the claim 1 optical scanning unit clause’s reference to “a Y axis direction”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 1 recites a rotation mechanism configured to rotate “at least one” of the optical scanning unit and the shaping unit as the broad recitation, and the claim goes on to recite a rotation of the shaping surface in particular as performed by the rotation mechanism, which is the narrower statement of the range/limitation. The claim is considered indefinite not only because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims, but also because if scenario (b) is intended, then the recitation of “at least one” of the 
Also in the claim 1 rotation mechanism clause, and in particular for an instance in which rotation takes place of both the scanning unit and the shaping surface, it is unclear (1) whether only one rotation mechanism would be responsible for rotating both of the scanning unit and shaping surface, (2) whether a respective rotation mechanism would be provided, each for only one of the scanning unit and shaping surface, or (3) whether the claim is intended to be broad enough to encompass both of options (1) and (2).
In relation to claim objection (c) above, the claim 1-4 recitations of rotation which takes place “with respect to the Z axis as a rotation axis” is confusing, in particular since it is unclear (1) whether the rotation is taking place about the Z-axis as represented for example by the arrow which exists in Applicant’s Fig. 10 on stage 12, (2) whether the shaping surface and/or scanning unit as a whole is/are rotating with respect to the Z-axis as represented for example by arrow A in Applicant’s Fig. 10, or (3) whether this represents a rotation which is distinct from options (1) and (2).
Since antecedent basis is not clearly conveyed, it is unclear whether the claim 3-4 recitations of “an” optical scanning unit is the same as or may be construed as distinct from the optical scanning unit of claim 1. 
Further to indefiniteness issue (e) above, it is unclear whether claim 3 is requiring for rotation of the optical scanning unit instead of, or in addition to, the claim 1 rotation of the shaping surface.
Although claim 6 is considered withdrawn from consideration at this time (see Pages 2-3, ¶ 3 above), it is noted that the claim 6 recitation of “the” material “placed” on 
Since antecedent basis is not clearly conveyed, it is unclear if the claim 9 “light rays” are a part of the “light” emitted in claim 1 or whether they may be construed as distinct therefrom.
Appropriate correction of the above issues (a)-(i) and (k) is required, and correction of the above issue (j) is suggested so that claim 6 can remain eligible for rejoinder in the event that subject matter that is generic to all identified species is ultimately found to be allowable.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in particular since the scope of claim 3 arguably conflicts with that of claim 1 by permitting rotation to take place of the optical scanning unit instead of the claim 1 shaping surface. To address this issue, this claim may be canceled or amended to place it in proper dependent form, or a sufficient may be presented showing that the dependent claim in fact complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2016/0129631).
As to claim 1, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in claim 1 are thus not believed to further limit the claimed apparatus or its structure.
As to structural features which do appear in claim 1, Chen is recognized for teaching a shaping apparatus comprising a shaping surface S1, light source 230, drive mechanism 240/210 (and/or the associated drive for 240), optical scanning unit in the form for example of the [0035] galvanometer module and/or DLP component(s), and a rotation mechanism 240/210 (and/or the associated drive for 240), all configured in the manner(s) claimed (see at least the abstract in addition to the fig. 1 and 9A-C embodiment(s) and their corresponding description).
As to the dependent claims, it is again noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the dependent claims are thus not believed to further limit the claimed apparatus or its structure.
As to structural limitations which do appear in the dependent claims, Chen is recognized for teaching the claim 2 and 4 configuration to rotate the shaping surface as outlined under the same fig. 1 and/or fig. 9A-C embodiment(s) referenced under the rejection of claim 1 above. The claim 3-4 rotation also/alternatively of the scanning unit would take place or is capable of taking .

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0129631) as applied to claims 1-4, 7, and 9 above, and further in view of either Elsey (US 8,877,115) or Kihara (US 8,142,179).
While Chen does not appear to explicitly disclose the claim 5 polygon mirror or claim 8 condensing system, each of Elsey and Kihara are recognized for disclosing a similar three-dimensional object shaping apparatus, particularly in which any number of light emitting and/or projection systems may be utilized such as those which not only comprise the claim 5 polygon mirror and claim 8 condensing system, but which also provide the claim 3-4 rotation of the mirror as a component of the disclosed scanning unit (see, for example, Elsey in at least the fig. 31 embodiment and its corresponding description, and see Kihara fig. 4, 5, 7-10, 14, and/or 17 disclosure of optical system 31, which is outlined in detail in the corresponding description of the above-cited embodiment(s), and which may be provided with the 8:23 polygon mirrors). It would have been obvious for one of ordinary skill in the art to incorporate these optical components and/or these optical systems as a whole from either Elsey or Kihara into Chen as providing an art-recognized suitable, interchangeable, and/or improved optical component and/or system which is capable of being uniquely customized and/or manipulated during the build process based on characteristics of the three-dimensional object being fabricated.

Conclusion
It is noted that one or more additional references are also considered to anticipate or render obvious at least claim 1 but are not cited under 35 U.S.C. 102/103 rejections above for the sake of brevity; these include, for example, US 2016/0096332, US 10,150,280, US 8,172,562, and US 9,120,270. It is suggested that these references be considered prior to a formal response to this Office action being filed, in addition to at least the abstract and figures of other additional prior art hereby made of record which is also considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Atul P. Khare/Primary Examiner, Art Unit 1742